 1
 2
 3
 4
 5
 6
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11
     CAMERON AUJUARD,                                 Case No. 2:18-cv-01130-TLN-CKD
12
                        Plaintiff,
13
     v.                                               ORDER
14
      PORTFOLIO RECOVERY ASSOCIATES,
15    LLC,

16                      Defendant.

17
18
19           The Court has reviewed and considered Defendant Portfolio Recovery Associates, LCC’s

20    unopposed Motion to Amend the Scheduling Order (ECF No. 11), seeking to amend the Court’s

21    May 7, 2018 Initial Pretrial Scheduling Order (ECF No. 2). Pursuant to Federal Rule of Civil

22    Procedure 16 and for good cause shown in light of Defendant’s diligence in seeking to modify the

23    order, Defendant’s Motion is GRANTED. The Court ORDERS as follows:

24              •   Dispositive Motions: All dispositive motions together with depositions, admissions,

25                  documents, affidavits, or other such matter in support thereof shall be filed and

26                  served by May 14, 2020, noticed for a hearing date of June 11, 2020. Opposition,

27                  if any, shall be due May 28, 2020, and replies due June 4, 2020.

28
                                                      1
 1             •   Joint Notice of Trial Readiness: The parties are ordered to file a Joint Notice of Trial

 2                 Readiness not later than thirty (30) days after receiving this Court’s ruling(s) on the

 3                 last filed dispositive motion(s).

 4         All other deadlines and/or procedures set forth in the May 7, 2018 Scheduling Order (ECF

 5   No. 2) remain unchanged.

 6         IT IS SO ORDERED.

 7   DATED: April 7, 2020

 8
 9
10                                        Troy L. Nunley
                                          United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
